UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 19-01920 AG (JCx) Date October 9, 2019

Title MAHAFFEY LAW GROUP, P.C. v. STEVEN E PAGANETTI, ET AL.

 

 

 

Present: The Honorable ANDREW J. GUILFORD

 

 

Melissa Kunig Not Present
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

[IN CHAMBERS] ORDER TO SHOW CAUSE REGARDING SUBJECT MATTER
JURISDICTION

Plaintiff filed this state law case in state court, asserting claims for fraud, breach of contract,
and conversion, among other things. (See generally Dkt. No. 1 at 6-65, CM/ECF pagination.)
Defendant Steven E. Paganetti (“Mr. Paganetti”) removed to this Court, asserting diversity

jurisdiction. (Dkt. No. 1 at 1-4.)

“Federal courts are courts of limited jurisdiction,” and they possess “only that power
authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 USS.
375, 377 (1994). Defendants sought to invoke that limited jurisdiction when they filed their
notice of removal in this Court. See zd. (“It is to be presumed that a cause lies outside of [a
federal court’s] limited jurisdiction,” and “the burden of establishing the contrary rests upon
the party asserting jurisdiction.”); see also United States v. Ceja-Prado, 333 F.3d 1046, 1051 (9th
Cir. 2003) (“Nothing is to be more jealously guarded by a court than its jurisdiction.” (citation
omitted)).

The Court has concerns about whether it has jurisdiction over this case. It’s clear from
PlaintifP's complaint that federal question jurisdiction doesn’t exist. Instead, Defendants say
this Court has diversity jurisdiction over this matter. But the Court doubts whether complete
diversity existed at the time of removal.

On September 4, 2019, this Court remanded a previously filed case that was identical to the
action now before the Court. (SACV 19-01231-AG-JC at Dkt. No. 61.) Then, this Court
found a lack of diversity jurisdiction because Defendant Wild, Carter & Tipton (““WCT’’) was
a California resident whose presence divested the Court of its subject matter jurisdiction.

 

CIVIL MINUTES — GENERAL
Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 19-01920 AG (JCx) Date October 9, 2019

Title MAHAFFEY LAW GROUP, P.C. v. STEVEN E PAGANETTI, ET AL.

 

 

Now, WCT is still a named defendant in this action, and the Court is once again concerned
that WCT’s presence divests this Court of subject matter jurisdiction. Mr. Paganetti omits
reference to WCT in his notice of removal. (See Dkt. No. 1 at 1, 3.)

Mr. Paganetti is thus ORDERED to show cause why this case should not be dismissed for
lack of jurisdiction. In reviewing this matter, the Court will consider all available remedies,
including sanctions. Mr. Paganetti may submit a brief of no more than 3 pages by October

24, 2019.

 

Initials of Deputy Clerk mku

 

CIVIL MINUTES — GENERAL
Page 2 of 2
